UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6457



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN CORDERO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CR-96-358, CA-00-1371-3-17)


Submitted:   October 31, 2001          Decided:     November 20, 2001


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Cordero, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Cordero seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Cordero, Nos. CR-96-358; CA-00-

1371-3-17 (D.S.C. Mar. 7, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2